                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                               Criminal Action No.
                                                                   19-00213-01-CR-W-DGK
CHRISTOPHER CHAPPELL,

                        Defendant.
_____________________________________



                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§922(g)(1)
and 924(a)

The following matters were discussed and action taken during the pretrial conference:


TRIAL COUNSEL:
      Government: Mary Kate Butterfield for Matthew Moeder
      Defense:    Joseph Vanover


OUTSTANDING MOTIONS:              None


TRIAL WITNESSES:
      Government:         6-8 with stipulations; 8-10 without stipulations
      Defendants:         2-6 witnesses


TRIAL EXHIBITS
     Government:          20-25 exhibits
     Defendant:           10-30 exhibits for defendant


POSSIBLE DISPOSITION:
          ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

                                               1


         Case 4:19-cr-00213-DGK Document 35 Filed 11/10/20 Page 1 of 2
TRIAL TIME:      2-2 ½ days
      Government’s case including jury selection: 2 days
      Defense case: ½ day


STIPULATIONS:       A stipulation is likely as to the defendant’s status as a felon.


UNUSUAL QUESTIONS OF LAW: None


TRIAL SETTING: Criminal jury trial docket commencing 11/30/2020
     Please note:. Defense counsel will be filing a motion to continue; neither the
     Government nor Defendant object. If the motion to continue were not to be granted, the
     Government requests the second week of the docket.


       IT IS SO ORDERED.


                                                             /s/ Jill A. Morris
                                                            JILL A. MORRIS
                                                            United States Magistrate Judge

Kansas City, Missouri
11/9/2020




                                               2


         Case 4:19-cr-00213-DGK Document 35 Filed 11/10/20 Page 2 of 2
